United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 August 28, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 05-51116
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JOSE PAZ MATA,

                                      Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                         USDC No. 6:04-CR-162-2
                          --------------------

Before DAVIS, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Jose Paz Mata pleaded guilty without a plea agreement to

conspiracy to distribute and possess with intent to distribute at

least 100 kilograms of marijuana, in violation of 21 U.S.C.

§§ 846, 841(a), 841(b)(1)(B)(vii), and conspiracy to commit money

laundering, in violation of 18 U.S.C. § 1956(h).    The district

court sentenced Mata to concurrent terms of 108 months of

imprisonment as to each count, five years of supervised release

as to count one, and three years of supervised release as to

count two.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-51116
                                -2-

     Mata argues that the district court plainly erred in

imposing a term of supervised release of five years as to count

one, and urges this court to reduce that term to three years.

Mata did not raise this issue in the district court.   Therefore,

we will review the district court’s decision for plain error.

See United States v. Allison, 447 F.3d 402, 405 (5th Cir. 2006).

     As a person convicted of a class B felony, see

§ 841(b)(1)(B), 18 U.S.C. § 3559(a)(2), Mata was subject to a

term of supervised release of “not more than five years.”    18

U.S.C. § 3583(b)(1).   The statute Mata was convicted of violating

in count one provides that “[n]otwithstanding section 3583 of

title 18, any sentence imposed under this subparagraph shall, in

the absence of . . . a prior conviction, include a term of

supervised release of at least 4 years.”   § 841(b)(1)(B).   Mata’s

five-year term of supervised release complies with both statutory

provisions.   Accordingly, the district court committed no error,

plain or otherwise, and we AFFIRM the judgment.